ORDER
PER CURIAM
William White appeals the St. Louis County jury’s verdict finding him guilty of two counts of assault in the first degree and two counts of armed criminal action arising out of a shooting that occurred in St. Louis County following an act of domestic violence. White, a prior and persistent offender, was sentenced to twenty-five years imprisonment. White’s sole point on appeal is that the trial court plainly erred in allowing evidence and argument that White had previously been physically abusive toward his girlfriend, Florese Brown. Finding no error of law, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25.